Case 2:19-cv-00246-PSG-GJS Document 40 Filed 02/03/20 Page 1 of 1 Page ID #:503




 1

 2

 3

 4

 5

 6
                              UNITED STATES DISTRICT COURT

 7                          CENTRAL DISTRICT OF CALIFORNIA

 8 ARAM ADZHIKOSYAN, individually                         Case No.: 2:19-CV-00246-PSG-GJS
   and on behalf of all others similarly
 9 situated,                                              CLASS ACTION
10                              Plaintiff,                ORDER RE: STIPULATION OF
            vs.                                           DISMISSAL OF DEFENDANT
11                                                        CALLFIRE, INC. WITHOUT
     CALLFIRE, INC., C.R. ENGLAND,                        PREJUDICE PURSUANT TO
12 INC., and KOLD TRANS, LLC,,                            F.R.C.P. 41(A)(1)
13                             Defendants.
                                                          Assigned to: Hon. Philip S. Gutierrez
14

15

16

17

18

19          Having considered the parties’ Stipulation of Dismissal of Defendant CallFire, Inc. pursuant
20 to Fed. R. Civ. P. Rule 41(a)(1), and good cause appearing therefor, the Court hereby orders that:

21          1. Defendant CallFire, Inc. is dismissed from the above-captioned action without prejudice;
22                and
23          2. Each of the parties shall bear his/its own attorney’s fees and costs.
24 IT IS SO ORDERED.

25
           February 3, 2020
26 Dated: _________________                               ___________________________________
                                                               ___
                                                                ___________________________
                                                                Hon.
                                                                 Hon Philip S.
                                                                            S Gutierrez
                                                                               G tierre
27                                                              U.S. District Court Judge
28

                                               1
          [PROPOSED] ORDER OF DISMISSAL OF DEFENDANT CALLFIRE, INC. WITHOUT PREJUDICE
